This appeal is from judgment for defendant in an action in assumpsit to recover damages for breach of an alleged trust agreement. The case was tried by a judge without a jury under the Act of April 22, 1874, P. L. 109. On a careful examination of the record, we find competent, credible evidence to sustain the findings of the trial judge that plaintiff entered into a subsequent oral agreement (with the Metropolitan Casualty Insurance Company of New York) which made it impossible for defendants to carry out the trust agreement and by virtue of which plaintiff has no standing to complain of failure to do so.
The findings of fact and conclusions of law of a judge hearing a case without a jury are entitled to the same weight and effect on appeal as is the verdict of a jury: Armstrong Co. v. Rearic, 315 Pa. 133. Accordingly,
The judgment of the court below is affirmed. *Page 321